Wilde, J.
This case depends upon the construction to be given to the last will of John R. Hollis, by which the improvement of all his real estate, lying and being north of a road called Plain Street, was devised to the demandant during her natural life. The demanded premises are situated northerly of the said Plain Street, and are clearly included in the devise to the demandant, unless they are excluded by the following additional words of description, viz. “ consisting of about sixty acres of land, be the same more or less, together with the house and barn, and all the buildings on the same, with all the privileges thereto belonging.”
It is agreed, in the statement of facts, that the testator owned, at the time of his decease, a tract of land northerly of said Plain Street, and bounded southerly thereby, containing fifty nine acres and thirteen rods; and that the demanded premises lie seventy one rods in a northeasterly direction therefrom.
Upon these facts, it was contended by the tenants’ counsel, that nothing passed by the devise to the demandant, but the lot containing fifty nine acres and thirteen rods. On the other hand, the demandant’s counsel insists that the demanded premises, lying and being on the north side of Plain Street, are included by the express words of the devise.
The construction depends on a question of intention not very clearly expressed. But it is clear that, by the first part *130of the devising clause, the demanded premises must be considered as included. And we are of opinion that the remaining part of the clause is so doubtful, that it ought not to control a description which is clear and unambiguous. The words of the will, “ all my lands lying and being on the north side of the road called Plain Street,” cannot be satisfied unless the demanded premises are included; and it is not necessary to the validity of a devise, or a conveyance, that every part of the description of the land given or conveyed should be accurate. If it is certainly and adequately described, a subsequent imperfect description will not control or limit the devise. This is not a case in which the separate parts of the will are irreconcilable; but the question is, which part of the description of the land devised shall govern, as most certainly expressing the intention- of the testator. And we think the first part of the description, by which all the testator’s lands north of Plain Street are included, must govern.
In the admeasurement or estimated contents of land conveyed, there may be great mistakes; and in conveyancing, this part of the description of the premises is frequently inserted without much regard to accuracy, as it must always be controlled by other parts of the description, such as monuments, courses and distances. Here are "no monuments mentioned, but the devise of all the testator’s land in a certain place seems to be equivalent to a description by monuments ; or at least it is the part of the description most tc be relied on.

Judgment for the demandant.